DETAILED ACTION
Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claim feature of first logic and second logic comprises first-first channel, first-second channel having … a first-second selectable port connected to a second root port of the adaptable circuit … a second-second channel having … a second-second selectable port connected to the second root port; wherein the device operate in a single-port state or a dual port state based on a selection of the first-first selectable port or the first-second selectable port of the first-second channel of the first logic and the second-first selectable port or the second-second-second selectable port of the second-second channel of the second logic as required by independent claims 1, 14 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status 

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182